IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42552

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 633
                                                )
       Plaintiff-Respondent,                    )   Filed: September 16, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ERWIN THOMAS HARVEY,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a
       minimum period of confinement of three years, for sexual battery of a minor child
       sixteen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Erwin Thomas Harvey was found guilty of sexual battery of a minor child sixteen years
of age, Idaho Code § 18-1508A. The district court imposed a unified sentence of ten years, with
a minimum period of confinement of three years, suspended the sentence, and placed Harvey on
probation for twenty years. Harvey appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harvey’s judgment of conviction and sentence are affirmed.




                                                   2